Citation Nr: 1801544	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the Veteran's character of discharge from service for the period from November 8, 1999, to March 19, 2003, is a bar to Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, dysthymic disorder, depression, and/or personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The appellant served on active duty from November 1995 to March 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision and a June 2011 rating decision by the VA Regional Office (RO) in Roanoke, Virginia.

The October 2010 administrative decision found that the Veteran's discharge for the period of service from November 8, 1995, to November 8, 1999, was under honorable conditions for VA purposes, and the discharge for the period of service from November 8, 1999, to March 19, 2003, was under dishonorable conditions for VA purposes.  

The June 2011 rating decision denied service connection for anxiety disorder, claimed as dysthymic disorder, depression, psychosis, personality disorder.

The Veteran testified at a videoconference hearing before the undersigned in September 2017, and a transcript of that hearing is of record.

The Board has restyled the Veteran's claim for service connection for anxiety disorder, dysthymic disorder, depression, psychosis, and personality disorder, to more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board notes that the Veteran initiated appeals of service connection for hydronephrosis, erectile dysfunction, costochondritis, chronic reflux, chronic diarrhea, hypertension, epidural steroid injection selective nerve root block (claimed as ganglion block), migraine headaches, and brachial plexis injury, and an earlier effective date for service-connected asthma.  However, the Veteran did not perfect these appeals; rather, in an April 2012 substantive appeal (VA Form 9), he specifically limited the appeal to the above two issues.  There is no indication that the Veteran or his representative were confused by the VA Form 9, and subsequent Supplemental Statements of the Case (SSOCs) lists only character of discharge and anxiety disorder issues.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claims for service connection for hydronephrosis, erectile dysfunction, costochondritis, chronic reflux, chronic diarrhea, hypertension, epidural steroid injection selective nerve root block (claimed as ganglion block), migraine headaches, and brachial plexis injury, and an earlier effective date for service-connected asthma are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record indicates that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As discussed above, the Veteran has over six years of active service, from November 1995 to March 2003.  His discharge from the period of service between November 8, 1995, and November 8, 1999, was found to be under honorable conditions for VA purposes.  As such, he is eligible for VA benefits for this period of service.  The Veteran's discharge from the period of service between November 8, 1999, and March 19, 2003, was found to be under dishonorable conditions for VA purposes.  He was therefore found to be ineligible for VA benefits for this period of service.  38 C.F.R. § 3.12(d)

The Veteran contends that he applied for a discharge upgrade in May or June 2017, the results of which were still pending.  See the September 2017 Board hearing transcript.  No such records have been associated with the claims file.  Thus, remand is necessary to determine whether the Veteran applied for a character of discharge upgrade and obtain any documentation pertaining to such application.

The Veteran also contends that, regardless of his character of discharge for the later period of service, his psychiatric disorder(s) started during his earlier period of service while he was in Bosnia during his earlier period of service.  

Service personnel records associated with the claims file show that the Veteran was awarded an Army Achievement Medal for his role in Operation Joint Forge (in Bosnia) for the period from August 30, 1998, to August 2, 1999.  

Service treatment records (STRs) show that the Veteran reported having anxiety in an October 1996 report of medical history; he was noted as being seen by Army Drug and Alcohol Prevention and Control (ADAPC), but no other psychiatric issues were listed.  In January 2000, the Veteran was noted to be taking Zoloft and Klonopin for anxiety.  In an October 2001 Medical Evaluation Board (MEB) proceedings documents, the Veteran had diagnoses of anxiety disorder and dysthymic disorder, but no dates of onset were noted.  It was also not noted whether the disorders existed prior to service or were aggravated by service.  In a MEB addendum, however, the Veteran was noted to have been seen at the mental health clinic at Fort Eustis since September 2000 and that he had been seen by a psychiatrist at Fort Hood previously.

Post-service treatment records from the Virginia Department of Corrections dated in 2003 show that the Veteran reported that was depressed and had PTSD due to service in Bosnia.  He also indicated that he was "grounded" while in Bosnia and received psychiatric medication there.  

In November 2010 and May 2011, the Veteran was afforded VA mental disorders examinations.  The November 2010 examiner diagnosed psychotic disorder due to generalized medical condition, dysthymia, and panic disorder without agoraphobia.  The examiner indicated that there appeared to be a history of dysthymic and borderline behavior predating military service, but did not opine on whether the Veteran's service aggravated the disorders, to include service in Bosnia.  The May 2011 examiner psychotic disorder due to generalized medical condition, and did not discuss or diagnose any other Axis I mental disorders.  As such, a medical opinion addendum is necessary.

Finally, the Veteran testified in the Board hearing that he had been receiving mental health treatment at Augusta Correctional Center, but those records had not yet been submitted to VA.  The RO/AMC should therefore attempt to associate these records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department Board of Correction of Military Records to determine whether the appellant applied for a character of discharge upgrade.  Any documentation pertaining to any such application should be obtained and associated with the claims file.

2.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including records from Augusta Correctional Center in Virginia, showing any mental health treatment.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

3.  Contact the VA examiner who conducted the November 2010 and May 2011 VA mental disorders examinations (or if they are no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum medical opinion.  

For each diagnosed psychiatric disorder present during the pendency of the Veteran's appeal, to include anxiety disorder, dysthymic disorder, depression, and/or personality disorder, the examiner should provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to incident, injury, or event in active service, to specifically include service in Bosnia. 

(b) Whether it is at least as likely as not (50 percent probability or greater) that the disorder increased in severity during service, to specifically include service in Bosnia.

(c) If the opinion for (b) is positive, then the examiner should offer an opinion as to whether it is clear and unmistakable (i.e., undebatable) that any increase in severity was due to the natural progress of the disorder.

The examiner should give the reasons for the opinions given and support the reasons with accurate facts.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinions, the RO/AMC should schedule the Veteran for such examination. 

4.  After completing the above development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




